DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's amendment filed on May 13, 2021. 

Status of Claims
Claims 1, 2, 3, 6, 10, 11 12 and 13 have been amended. Claims 11-13 have been withdrawn. Claim 14 has been cancelled. No new claim has been added.  Claims 1-13 are pending. Claims 1-10 examined herein.

Response to Amendments 
The previous objection to claims 1, 2, 3, and 8 are withdrawn in view of Applicant's amendments.  The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-10 are withdrawn in view of the Applicant's amendments and arguments. 

Response to Arguments
	Applicant's Remarks and Amendments to the Claims both filed 05/13/2021 have been fully considered. It is noted that claim 1 has been amended to recite: 
	“a plurality of organic molecules coordinated to said transition metal so as to preserve open coordination sites for molecules to be selectively adsorbed to provide selectively adsorbed molecules,
wherein said selectively adsorbed molecules have [Symbol font/0x70]* orbitals adapted to accept electron density from said transition metal,
wherein said transition metal is in a high-spin electron configuration in the absence of the selectively adsorbed molecules, said high-spin electron configuration defining a high-spin
configuration of the transition metal,
wherein said transition metal converts to a low-spin electron configuration defining a low-spin configuration of the transition metal in the presence of said selectively adsorbed molecules that are bonding to said transition metal by donating electron density to the [Symbol font/0x70]* orbitals of the selectively adsorbed molecule, such that upon exposure to the selectively adsorbing molecules said transition metal undergoes a spin state transition, and
wherein said transition metal remains high-spin in the presence of non-selected molecules that are non-bonding to said transition metal.”
	Applicants argue that the cited prior arts, Demessence et al. (Strong CO2 binding in a water-stable, triazolate-bridged metal-organic framework functionalized with ethylenediamine, 2009, JACS Communications, 131, 8784-8786) and/or Long et al. (US 2014/0061540 A1), fail to teach the claimed invention as amended. See Remarks, pages 7-10. 
In response, the arguments are directed to newly amended claim limitations. Therefore, the arguments are considered to be moot.  However, the amended claim limitations are still considered obvious over cited prior arts as presented in the instant Office action. 
Upon further consideration/reviewing and search, a modified/new ground(s) of 35 U.S.C. 103(a) rejections to claims 1-10 are presented in the instant Office action.  

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Demessence et al. (Strong CO2 binding in a water-stable, triazolate-bridged metal-organic framework functionalized with ethylenediamine, 2009, JACS Communications, 131, 8784-8786, hereinafter “Demessence”).
In regard to claims 1, 4 and 6, Demessence discloses a metal organic framework (MOF) for adsorbing gases such as CO2, H2 and N2 (page 8784, col. 1, 1st paragraph; Figure 2). 
Demessence discloses a metal organic framework of a new air- and water-stable metal organic framework, H3[(Cu4Cl)3-(BTTri)8] (1; H3BTTri ) 1,3,5-tris(1H-1,2,3-triazol-5-yl)benzene), featuring open CuII coordination sites (page 8784, col. 1, 2nd paragraph). The Cu element in the metal organic framework meets the recited transition metal (claim 4).  The 3BTTri meets the recited a plurality of organic molecules coordinated to the transition metal (claim 6). 
Demessence discloses that adsorption isotherms of the Cu-BTTri for uptake of N2 and H2 show that Cu-BTTri adsorbs more N2 than H2 at 77 K (see figure 2) which meets the MOF taught by Demessence is an adsorbate-selective MOF as recited.
Regarding the limitation “open coordination sites for molecules to be selectively adsorbed to provide selectively adsorbed molecules”, since the disclosed MOF Cu-BTTri can uptake N2 gas (page 8785, Fig. 2), wherein the N2 gas has an orbital configuration of one [Symbol font/0x73]-bond orbital, one [Symbol font/0x73]*-bond orbital, and one low-lying [Symbol font/0x70]* orbital, the limitation is obvious over Demessence disclosure.    
Since the adsorption isotherms show that the disclosed MOF Cu-BTTri adsorbs more N2 (having one [Symbol font/0x73]-bond orbital, one [Symbol font/0x73]*-bond orbital, and one low-lying [Symbol font/0x70]* orbital) than H2 (having one [Symbol font/0x73]-bond and one [Symbol font/0x73]*-bond) at 77 K (page 8785, Fig. 2), the limitation of “wherein said selectively adsorbed molecules have [Symbol font/0x70]* orbitals adapted to accept electron density from said transition metal” is considered obvious over Demessence disclosure.    
Regarding the limitation “wherein said transition metal is in a high-spin electron configuration in the absence of the selectively adsorbed molecules, said high-spin electron configuration defining a high-spin configuration of the transition metal, wherein said transition metal converts to a low-spin electron configuration defining a low-spin configuration of the transition metal in the presence of said selectively adsorbed molecules that are bonding to said transition metal by donating electron density to the [Symbol font/0x70]* orbitals of the selectively adsorbed molecule, such that upon exposure to the selectively adsorbing molecules said transition metal undergoes a spin state transition, and wherein said transition metal remains high-spin in the Demessence discloses the same adsorbate-selective MOF, e.g., H3[(Cu4Cl)3-(BTTri)8] (1; H3BTTri ) 1,3,5-tris(1H-1,2,3-triazol-5-yl)benzene), featuring open CuII coordination sites (page 8784, col. 1, 2nd paragraph) as that recited in claim 1 (and claim 4), and described in the instant specification, therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the adsorbate-selective MOF to inherently function the same as the adsorbate-selective MOF recited in claim 1 (and claim 4). Specifically, it is asserted that said transition metal is in a high-spin electron configuration in the absence of the selectively adsorbed molecules, said high-spin electron configuration defining a high-spin configuration of the transition metal, wherein said transition metal converts to a low-spin electron configuration defining a low-spin configuration of the transition metal in the presence of said selectively adsorbed molecules that are bonding to said transition metal by donating electron density to the [Symbol font/0x70]* orbitals of the selectively adsorbed molecule, such that upon exposure to the selectively adsorbing molecules said transition metal undergoes a spin state transition, and wherein said transition metal remains high-spin in the presence of non-selected molecules that are non-bonding to said transition metal.  See MPEP 2112.02.

In regard to claims 2 and 3, since Demessence discloses a surface modification facilitates a selective adsorption of CO2 at 40-60 °C and permits the stripping CO2 at temperature of 100-120 °C, and the adsorption isotherms show adsorption/desorptions of N2 and H2 (see page 8784, col. 1, 1st paragraph; Figure 2), the limitation of the transition metal is switchable to a higher energy spin state by controlling (increasing/decreasing) a temperature in said adsorbate selective metal organic framework to enable desorption of said selectively adsorbed molecules.

In regard to claims 8 and 9, since Demessence discloses adsorption isotherms show adsorption/desorptions of N2 and H2, wherein more adsorbed gas is N2 which meets the recited selectively adsorbed molecules, and less adsorbed gas is H2 which meets the recited non-selected molecules (see page 8784, col. 1, 1st paragraph; Figure 2),

In regard to claim 10, since Demessence discloses the MOF material Cu-BTTri is a porous material functioning adsorption/desorption by interacting with the transition metal (Cu ion) presented therein (page 8784, col. 2, 1st paragraph from the bottom).  The limitation “concentration of selectively adsorbed molecules in said fluid is reduced as these molecules are adsorbed onto the metal organic framework to induce the spin transition at the transition metal, and wherein the selectively adsorbed molecules are released by stopping a flow of the fluid and then controlling temperature or pressure parameters” is considered a consequence of the adsorption/desorption process taught by Demessence.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Demessence, as applied to claim 1 above, and further in view of Long et al. (US 2014/0061540 A1, hereinafter “Long”).
In regard to claim 5, Demessence discloses the metal organic framework (MOF) comprise the transition metal of copper (Cu) element.
Demessence does not explicitly disclose the metal organic framework (MOF) comprise the transition metal of iron (Fe) element.
Long discloses metal-organic frameworks of the family M2 (2,5-dioxido-1,4-benzenedicarboxylate) wherein M=Mg, Mn, Fe, Co, Cu, Ni or Zn are a group of porous crystalline materials formed of metal cations or clusters joined by multitopic organic linkers that can be used to isolate individual gases from a stream of combined gases (Abstract). Long discloses the invention is directed to metal-organic framework materials and methods for use in a variety of gas separation and manipulation applications including the isolation of individual gases from a stream of combined gases, such as oxygen/nitrogen, carbon dioxide/hydrogen, methane/hydrogen, carbon dioxide/methane, carbon dioxide/nitrogen, paraffin/olefin, propane/propene, ethane/ethane, carbon monoxide/nitrogen, carbon monoxide/methane, carbon monoxide/hydrogen and nitric oxide/nitrous oxide separations (paragraph [0023]).  
It is noted that both the Demessence and Long references direct a metal organic framework (MOF) comprise the transition metal for separating individual gases from a stream of combined gases, such as nitrogen, carbon dioxide and hydrogen.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the metal organic framework (MOF) of Demessence to provide the metal organic framework (MOF) comprise the transition metal of iron (Fe) element as taught by Long, this is because the use of transition metal in MOF comprising iron (Fe) for separating individual gases from a stream of combined gases, such as nitrogen, carbon dioxide and hydrogen is a known, effective adsorbent material as taught by Long (Abstract; paragraph [0023]).

In regard to claim 7, Demessence discloses a metal organic framework of a new air- and water-stable metal organic framework, H3[(Cu4Cl)3-(BTTri)8] (1; H3BTTri ) 1,3,5-tris(1H-1,2,3-II coordination sites (page 8784, col. 1, 2nd paragraph). The H3BTTri meets the recited a plurality of organic molecules coordinated to the transition metal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772